MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 07 2020, 8:48 am
court except for the purpose of establishing
the defense of res judicata, collateral                                               CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
estoppel, or the law of the case.                                                      and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Megan Quirk                                               Curtis T. Hill, Jr.
Muncie, Indiana                                           Attorney General of Indiana

                                                          Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          October 7, 2020
of the Parent Child Relationship                          Court of Appeals Case No.
M.R. (Minor Child),                                       20A-JT-1013
C.R. (Mother),                                            Appeal from the Delaware Circuit
                                                          Court
Appellant-Respondent,
                                                          The Honorable Kimberly S.
        v.                                                Dowling, Judge
                                                          Trial Court Cause No.
Indiana Department of Child                               18C02-1911-JT-241
Services,
Appellee-Petitioner.



Brown, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020            Page 1 of 17
[1]   C.R. (“Mother”) appeals the involuntary termination of her parental rights to

      her child M.R. We affirm.


                                       Facts and Procedural History

[2]   On January 30, 2018, Mother gave birth to M.R. On July 23, 2018, the Indiana

      Department of Child Services (“DCS”) filed a verified petition alleging M.R. to

      be a child in need of services (“CHINS”). DCS alleged that: on July 19, 2018,

      Mother left M.R. in the care of an acquaintance who left her in the care of the

      manager of a McDonald’s; Mother informed DCS that she has a cognitive

      delay, seizures, and anxiety and that she is prescribed medication to address her

      seizures and anxiety but she does not take it as prescribed; and Mother is unable

      to secure and maintain suitable housing. DCS further alleged that Mother was

      arrested on July 19, 2018, for a preliminary charge of neglect of a dependent,

      and the child was observed to have an abrasion on her right toe, linear bruising

      on her lower left leg, and a yeast infection in her left armpit; medical staff

      informed DCS that the bruising on M.R.’s left leg was likely caused by

      something wrapped around the leg; and Mother recently moved in with a male

      who had prior convictions for attempted murder and kidnapping and had

      recently been released from the Department of Correction and was listed on the

      Sex Offender Registry.


[3]   On January 14, 2019, the court entered a dispositional order which awarded

      DCS wardship of M.R. It required Mother to contact the family case manager

      every week; keep all appointments with any service provider; maintain suitable,

      safe, and stable housing; secure and maintain a legal and stable source of
      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020   Page 2 of 17
      income; assist in the formulation and implementation of a protection plan to

      protect the child from abuse or neglect from any person; ensure the child is

      properly clothed, fed, and supervised; not use, consume, manufacture, trade,

      distribute, or sell any illegal controlled substances; complete a parenting

      assessment and all recommendations developed as a result; complete a

      psychological evaluation; attend all scheduled visitations; and participate in

      individual therapy services.


[4]   On October 21, 2019, the court entered an order approving the permanency

      plan of adoption and which stated that Mother was no longer court-ordered to

      engage in services but could do so voluntarily and she may have fully

      supervised visitation with the child.


[5]   On November 27, 2019, DCS filed a verified petition for involuntary

      termination of Mother’s parent-child relationship. 1 On March 3, 2020, the

      court held a factfinding hearing at which Mother initially appeared with her

      counsel. 2 After the trial court took judicial notice of all orders and motions in

      the CHINS case, DCS presented the testimony of: Dr. Courtney Washington, a

      clinical psychologist; Kelli Smith, a physical therapist and rehab coordinator




      1
        DCS also sought the termination of father’s parent-child relationship. At the March 3, 2020 hearing,
      father’s counsel presented the court with a consent for adoption signed by father.
      2
        At the beginning of the hearing, DCS’s counsel: “I do want to put on the record that [Mother] was given
      notice on January 2, 2020. It was mailed to her address, as well as filed with the court in the JT cause
      number. So she was aware of today’s hearing.” Id. at 15. The court later stated: “Mother . . . appeared late
      this morning but was here with her attorney, Mr. Painter.” Id. at 67. Mother did not return for the hearing
      after the lunch recess.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020                  Page 3 of 17
      who worked with M.R.; Marissa Barnett, a speech language pathologist who

      worked with M.R.; Kristi Fierce, a therapist who worked with Mother since

      June of 2019; Windy Thompson, a parent aide; Stacy O’Neal, a family support

      specialist employed by Centerstone who supervised visitation between Mother

      and M.R.; Family Case Manager Mischa Davis (“FCM Davis”); and Court

      Appointed Special Advocate Tina Yoder (“CASA Yoder”).

[6]   Barnett, the speech language therapist, testified that M.R. was diagnosed with a

      form of seizure disorder and Triple X Syndrome, a genetic condition, and she

      needed a feeding tube in May 2019. O’Neal testified that the feeding schedule

      was “pretty strict as far as [M.R.’s] tube feeding” and that Mother needed

      prompting on what times to feed her. Transcript Volume II at 72.


[7]   During the hearing and the presentation of DCS’s evidence, the court stated

      that it would prefer to break around 11:20 a.m. and begin as close to 1:00 p.m.

      as possible. Mother’s counsel stated that Mother had a doctor’s appointment at

      12:15 p.m., and Mother would go to her appointment “but, if she can’t be

      timely seen, she will come back here and be here by 1:15.” Id. at 52.


[8]   After the lunch recess, Mother’s counsel informed the court that Mother was in

      the building but did not want to be present for the remainder of the hearing,

      that he explained to her that could adversely affect her case, and she indicated

      to him that she did not want to be present. After DCS rested, Mother’s counsel

      stated: “Since my client is not here, Judge, I have no evidence to present.” Id.

      at 100.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020   Page 4 of 17
[9]   On April 14, 2020, the court entered an order terminating Mother’s parental

      rights. The court found:

              12. On October 21, 2019, the Court in the CHINS proceeding
              held another permanency hearing and entered its Order thereon.
              The Court accepted DCS’ recommendation to change the child’s
              permanency plan to Termination of the parent-child relationship.

              13. The Court found that [Mother] had been partially compliant
              with the child’s case plan. Home based casework was referred
              for [Mother] to work on parenting skills, locate housing,
              medication management and budgeting. Mother did not fully
              engage in home-based casework. Mother insisted that she had
              found housing on her own but continued to stay with friends.
              Mother refused to stay at the YWCA and was denied housing at
              Middletown Gardens. Mother had refused to cooperate with
              DCS when asked about her source of income. Mother completed
              her clinical assessment and was recommended that she engage in
              DBT therapy, psychological exam and parenting assessment
              within 6 months. Mother has completed the psychological
              evaluation and the parenting assessment. Mother had begun
              therapy at Centerstone and had begun to be more consistent in
              the past 30 days.

              14. On January 13, 2020, the Court in the CHINS proceeding
              held its first periodic case review and entered its Order wherein
              [M.R.] remained outside Mother’s care.

              15. The Court found that [Mother] had not enhanced her ability
              to fulfill her parental obligations. DCS was no longer financially
              obligated for services. Mother had completed her clinical
              assessment. It was recommended that [Mother] participate in
              DBT therapy and complete a psychological evaluation and a
              parenting assessment within 6 months. Mother completed her
              psychological evaluation and parenting assessment on 6/27/19.
              Mother has not had her injection for her personality disorder
              since February 2019. Mother had been reminded multiple

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020   Page 5 of 17
        occasions to take her injection. Mother had other prescriptions
        and had informed FCM that she does not like how the
        medication makes her feel and she wasn’t going to take the
        medication. Mother was encouraged to follow up with her
        doctor and discuss the issues with her medication but Mother
        had failed to. Mother informed FCM that she had an
        appointment on July 30, 2019 at the Anderson Center. However,
        Mother informed the FCM that she was no longer able to attend
        the Anderson Center due to being discharged for not attending
        appointments.

                                              *****

        19. Mother did participate in homebased casework but she did
        not complete that service.

        20. Windy Thompson, Mother’s homebased caseworker from
        Lifeline, attempted to help mother create a budget and find
        housing.

        21. Mother had outstanding utilities and would not stick with a
        budget. Mother bought fast food with her paycheck instead of
        paying her necessary living expenses. Windy attempted to get
        [Mother] to put her needs over her wants. Mother refused to tell
        Windy what she spent her money on so Windy was never sure
        where [Mother’s] money was going.

        22. Mother had prior evictions so it was difficult to find section 8
        housing. Mother did receive a voucher to use and even had an
        extension. However, that voucher expired before [Mother] could
        find housing.

                                              *****

        25. Mother was not consistent with visitation. Visits originally
        started as three times a week. Due to [Mother’s] inconsistency
        visits were dropped down to twice a week.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020   Page 6 of 17
        26. Stacy O’Neal, from Centerstone, provided visitation between
        [Mother] and child from August 2018 until the time of this
        hearing.

        27. Visits originally started as three times a week for three hours,
        then went down to twice a week and now visits are once a week
        for two hours.

        28. Due to [Mother’s] inconsistency she is only doing two visits
        a month with the child.

        29. The visits started off well. Mother was appropriate, kissing
        the child, and changing her diaper.

        30. The visitation supervisor had concerns with Mother
        providing care for the child’s medical needs.

        31. Mother took a lot of prompting to do [M.R.’s] exercises with
        her. When she would do the exercises she would rush through
        them.

        32. Mother is not consistent with visitation. Stacy could have
        closed [Mother] out on several occasions, however, Stacy has
        continued to give [Mother] multiple chances.

        33. Stacy did not recommend unsupervised visits a[t] the time of
        the trial. Mother has housing but there are people coming in and
        out that she does not know. Stacy was also worried because
        [Mother] still requires a lot of prompting.

                                              *****

        35. Mother completed her clinical assessment and psychological
        evaluation with Park Center on June 27, 2019.

        36. The psychological evaluation also included a substance
        abuse evaluation and a parenting evaluation which was
        completed by Dr. Courtney Washington.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020   Page 7 of 17
        37. Dr. Washington is a Doctoral level Psychologist and was
        licensed in September 2018.

                                              *****

        40. During the evaluation Mother was engaged and put in
        moderate effort. However, she struggled to maintain her
        feelings. She was loud, frustrated by the amount of time the
        evaluation was taking, had a lack of patience, appeared to be
        lower functioning, and was distracted by her phone. Mother
        continued to answer her phone and respond to text throughout
        the evaluation.

                                              *****

        42. Mother presented with an IQ [of] 56, which [is] in the lower
        extreme. Mother’s verbal score was 69 and her nonverbal score
        was 54. Based on those results, [Mother] does present with
        deficits in intellectual functioning.

        43. The substance abuse assessment suggest a high probability
        that [Mother] has moderate to severe substance abuse problems.

        44. Many of the parenting assessments conducted were invalid
        due to either defensiveness, inconsistency, or an attempt to
        present herself in a more favorable light. Of special note is
        [Mother’s] limited level of empathy for the child. . . .

        45. Dr. Washington recommended that [Mother] engage in
        individual therapy and medication management, which should
        be consistent in order to maintain her level of functioning. Based
        on the assessment provided, it is likely that [Mother] will struggle
        with managing her parenting responsibilities, especially parenting
        responsibilities associated with a severely physically ill child and
        the stress and financial means necessary in order to care for this
        child. Dr. Washington recommended parenting classes to
        develop greater skills sets and knowledge about parenting and
        developmental expectations. Finally, Dr. Washington
        recommended that [Mother] remain involved in the child’s life

Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020   Page 8 of 17
        and remain [in] contact with the child regularly as long as she
        engages and participates in services.

        46. Mother has a long history of not staying consistent with her
        medication. She struggles to keep on that which shows her
        inability to manage important things in her life.

        47. . . . Mother was inconsistent with therapy and it went from
        one time a week for one hour to [Mother] only doing an
        appointment approximately twice a month.

        48. Kristi Fierce, from Centerstone, is providing Mother with
        therapy.

        49. Mother’s therapy was prescribed for one hour a week,
        however, Mother only attended appointments approximately
        twice a month.

        50. It took some time for the therapist to build trust and for
        Mother to make progress on her therapy. The therapist worked
        on developmental delays, life skills and trying to convince
        [Mother] to go back on her Medicaid waiver. However,
        [Mother] doesn’t believe she needs help.

        51. Kristi doesn’t believe that [Mother] can care for the child
        without help for the child’s regular daily needs, and the child’s
        medical issues present even more significant issues. Mother is
        not receptive to that help.

        52. Mother has never had consistent and stable housing. Mother
        was staying with friends, ex-husband, etc. Mother finally
        obtained housing in November 2019.

                                              *****

        55. Marissa Barnett, from IU Children’s Riley, worked with
        [M.R.] on speech and feeding.

        56. Marissa started working with [M.R.] in August 2018.
        Marissa would meet with [M.R.] for 45 minutes once a week.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020   Page 9 of 17
        57. When Marissa started working with [M.R.], she was seven
        (7) months old, but her developmental progress was evaluated as
        a three month old, which was a generous evaluation.

        58. Marissa met with [M.R.] for a total of fifty-one (51)
        appointments. Of those fifty-one (51) appointments Mother only
        attended thirty[-]five (35) of them.

        59. Marissa would work with [Mother] on how to care for
        [M.R.]. It was challenging for [Mother] to retain the information
        she was given.

        60. There were times when Marissa would do certain exercises
        that she told [Mother] not to do because she wasn’t trained.
        Mother would attempt to do those exercises anyway.

        61. Marissa stopped working with [M.R.] because she needed
        more physical therapy before moving forward with speech and
        feeding.

        62. Kel[l]i Smith, a physical therapist from IU Children’s Riley,
        works with [M.R.] on physical therapy.

        63. Kel[l]i started working with [M.R.] when she was only seven
        months old. At the time Kel[l]i started with [M.R.], [M.R.] was
        scoring as a three or four month old.

        64. [M.R.] would meet with Kel[l]i once a week for 40-45
        minutes.

        65. Kel[l]i met with [M.R.] a total of fifty-five (55) to sixty (60)
        times. Of those fifty-five (55) to sixty (60) appointments, Mother
        only attended fourteen (14). When Mother would attend, she
        would leave early or ask to step outside.

        66. Kel[l]i had to start working with [M.R.] on simple things like
        tummy time then progress from there. Kel[l]i would give the
        caregivers exercises to do between therapy appointments.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020   Page 10 of 17
        67. When Kel[l]i would demonstrate the exercises, [Mother]
        would not ask questions or ask for more guidance. Kel[l]i
        testified that if [Mother] had attended all of the appointments
        then it would have been easier for her to learn the exercises that
        [M.R.] needed to do. Kel[l]i also testified that more
        appointments would not have benefited [Mother] because she did
        not attend the appointments that were already scheduled.

        68. [M.R.] will need continued long-term services. Those
        services could continue through kindergarten and beyond.

        69. The Court Appointed Special Advocate, Tina Yoder (Tina),
        has been involved in the underlying CHINS case as a child home
        school visitor since the case opened in July 2018.

        70. The reasons that lead to removal are likely not going to be
        fixed due to [Mother’s] own mental health issues and [Mother’s]
        lack of ability to care for the child and the child’s special needs.

        71. Tina believes that it is in [M.R.’s] best interest [] for the
        Court to terminate Mother’s parental rights and [M.R.] to be
        adopted, and the Court so finds.

        72. [M.R.] is entitled to permanency and her needs are
        paramount. . . .


Appellant’s Appendix Volume II at 70-76. The court concluded there was a

reasonable probability that the conditions which resulted in M.R.’s removal and

continued placement outside the home will not be remedied, continuation of

the parent-child relationship posed a threat to M.R.’s well-being, and

termination of Mother’s parental rights was in M.R.’s best interest.




Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020   Page 11 of 17
                                                    Discussion

[10]   In order to terminate a parent-child relationship, DCS is required to allege and

       prove, among other things:


               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions that
                        resulted in the child’s removal or the reasons for placement outside
                        the home of the parents will not be remedied.

                        (ii) There is a reasonable probability that the continuation of the
                        parent-child relationship poses a threat to the well-being of the
                        child.

                        (iii) The child has, on two (2) separate occasions, been adjudicated
                        a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of the
               child.

       Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


[11]   A finding in a proceeding to terminate parental rights must be based upon clear

       and convincing evidence. Ind. Code § 31-37-14-2. We do not reweigh the

       evidence or determine the credibility of witnesses but consider only the

       evidence that supports the judgment and the reasonable inferences to be drawn

       from the evidence. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). We confine our

       review to two steps: whether the evidence clearly and convincingly supports the

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020   Page 12 of 17
       findings, and then whether the findings clearly and convincingly support the

       judgment. Id. We give due regard to the trial court’s opportunity to judge the

       credibility of the witnesses firsthand. Id. “Because a case that seems close on a

       ‘dry record’ may have been much more clear-cut in person, we must be careful

       not to substitute our judgment for the trial court when reviewing the sufficiency

       of the evidence.” Id. at 640. The involuntary termination statute is written in

       the disjunctive and requires proof of only one of the circumstances listed in Ind.

       Code § 31-35-2-4(b)(2)(B).


[12]   Mother argues that the trial court erred in determining a reasonable probability

       that the conditions resulting in the child’s removal will not be remedied and the

       continuation of the parent-child relationship poses a threat to the well-being of

       the child. 3 She contends that she needed assistance throughout M.R.’s life and

       “[n]o consistent, stable effort by DCS was given or set-up for [her] to remedy

       her situation over the long-term.” Appellant’s Brief at 22. She argues FCM

       Davis testified that she was able to obtain housing and was progressing.

       Mother also asserts that she “needed help getting prescribed the correct

       medication for her mental health so that she could meet the requirements of

       DCS.” Id. DCS contends the court did not err in finding a reasonable




       3
        Mother also argues that the trial court erred in determining on two separate occasions the child has been
       adjudicated a child in need of services. DCS agrees it did not prove, or attempt to prove, that M.R. had been
       adjudicated a CHINS on two prior occasions, and we note the trial court did not address or conclude that
       M.R. had been adjudicated a child in need of services on two separate occasions. We also note that Ind.
       Code § 31-35-2-4(b)(2)(B) is written in the disjunctive.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020                 Page 13 of 17
       probability that Mother would not remedy the causes for the child’s initial

       removal and the child’s ongoing placement outside of her home.

[13]   In determining whether the conditions that resulted in a child’s removal will not

       be remedied, we engage in a two-step analysis. See E.M., 4 N.E.3d at 642-643.

       First, we identify the conditions that led to removal, and second, we determine

       whether there is a reasonable probability that those conditions will not be

       remedied. Id. at 643. In the second step, the trial court must judge a parent’s

       fitness as of the time of the termination proceeding, taking into consideration

       evidence of changed conditions, balancing a parent’s recent improvements

       against habitual patterns of conduct to determine whether there is a substantial

       probability of future neglect or deprivation. Id. We entrust that delicate

       balance to the trial court, which has discretion to weigh a parent’s prior history

       more heavily than efforts made only shortly before termination. Id. Requiring

       trial courts to give due regard to changed conditions does not preclude them

       from finding that a parent’s past behavior is the best predictor of future

       behavior. Id. The statute does not simply focus on the initial basis for a child’s

       removal for purposes of determining whether a parent’s rights should be

       terminated, but also those bases resulting in the continued placement outside

       the home. In re N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013). A court may

       consider evidence of a parent’s drug abuse, history of neglect, failure to provide

       support, lack of adequate housing and employment, and the services offered by

       DCS and the parent’s response to those services. Id. Where there are only

       temporary improvements and the pattern of conduct shows no overall progress,

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020   Page 14 of 17
       the court might reasonably find that under the circumstances the problematic

       situation will not improve. Id.


[14]   Mother does not specifically challenge the trial court’s findings including that

       she did not complete homebased casework; was inconsistent with visitation;

       visits were reduced due to her inconsistency; the visitation supervisor had

       concerns with her providing care for M.R.’s medical needs; she has a long

       history of not staying consistent with her medication; she was inconsistent with

       therapy; M.R. will need continued long-term services; and Mother’s therapist

       did not believe that she could care for M.R. without help for M.R.’s regular

       daily needs. Mother also does not challenge the court’s findings that if she

       participated in the Medicaid waiver she would have access to more intensive

       services, the therapist attempted to convince her to go back on her Medicaid

       waiver, and she did not believe she needed help and would not participate in

       the waiver. To the extent Mother does not challenge the court’s findings of

       fact, the unchallenged facts stand as proven. See In re B.R., 875 N.E.2d 369, 373

       (Ind. Ct. App. 2007) (failure to challenge findings by the trial court resulted in

       waiver of the argument that the findings were clearly erroneous), trans. denied.


[15]   We note that Fierce, Mother’s therapist, testified that Mother “can barely

       manage on her own.” Transcript Volume II at 55. We also note that the

       following exchange occurred during the direct examination of CASA Yoder:

               Q. At this time, do you think the reasons that lead to the CHINS
               case are likely to be fixed?

               A. I do not.
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020   Page 15 of 17
               Q. And what is that based on?

               A. It’s based on [Mother’s] mental health, based on her
               resistance to listen to authority figures or to follow instructions
               from professionals, and also her inconsistency in visits, and also
               not only being inconsistent in needing the visits but ending them
               earlier, abruptly for different reasons.
Id. at 99-100.


[16]   In light of the unchallenged findings and evidence set forth above and in the

       record, we cannot say the trial court clearly erred in finding that a reasonable

       probability exists that the conditions resulting in M.R.’s removal or the reasons

       for placement outside Mother’s care will not be remedied.

[17]   While Mother does not specifically challenge the trial court’s finding that

       termination of the parent-child relationship is in the best interests of M.R., we

       note that in determining the best interests of a child, the trial court is required to

       look beyond the factors identified by DCS and to the totality of the evidence.

       McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct.

       App. 2003). The court must subordinate the interests of the parent to those of

       the child. Id. The court need not wait until a child is irreversibly harmed before

       terminating the parent-child relationship. Id. Moreover, the recommendations

       by both the case manager and child advocate to terminate parental rights, in

       addition to evidence that the conditions resulting in removal will not be

       remedied, is sufficient to show by clear and convincing evidence that

       termination is in a child’s best interests. A.D.S. v. Ind. Dep’t of Child Servs., 987
N.E.2d 1150, 1158-1159 (Ind. Ct. App. 2013), trans. denied.
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020   Page 16 of 17
[18]   When asked for her “recommendation for the best interest” of M.R., CASA

       Yoder answered: “My recommendation is that the parental rights be terminated

       and that [M.R.] be adopted . . . .” Transcript Volume II at 100. Based on the

       totality of the evidence, we conclude the trial court’s determination that

       termination is in the child’s best interests is supported by clear and convincing

       evidence.

[19]   For the foregoing reasons, we affirm the trial court.


[20]   Affirmed.

       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1013 | October 7, 2020   Page 17 of 17